DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 28-30, 34-35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 102130224A (cited by Applicant in IDS filed on 10/12/2021).
Regarding claim 1, CN ‘224 (Figs. 3C-3E and 4) discloses a semiconductor substrate, comprising: a first material layer 300 made of a first material (see attached English translation, page 5, second paragraph) and including a plurality of protrusions 302, wherein each of the protrusions 302 includes a tip and a plurality of facets converging at the tip, adjacent facets of adjacent protrusions are in contact with each other, and a space in between adjacent tips of the plurality of protrusions separating the adjacent tips, wherein the plurality of protrusions include a first protrusion, a second protrusion, a third protrusion, and a fourth protrusion (Fig. 4), wherein the first protrusion and the second protrusion are arranged in a first direction, the first protrusion and the third protrusion are arranged in a second direction perpendicular to the first direction, the second protrusion and the fourth protrusion are arranged in the second direction, and the third protrusion and the fourth protrusion are arranged in the first direction, wherein a first line extending in the first direction passes through a common edge of a first facet of the first protrusion and a first facet of the second protrusion and passes through a common edge of first facet of the third protrusion and a first facet of the fourth protrusion, and wherein a second line extending in the second direction passes through a common edge of a second facet of the first protrusion and a second facet of the third protrusion and passes through a common edge of a second facet of the second protrusion and a second facet of the fourth protrusion; and a second material layer 310 made of a second material different from the first material (see page 5 of translation, third paragraph), filling the space between the adjacent tips, wherein the second material layer 310 is in direct contact with the plurality of facets of the plurality of protrusions (Fig. 3D), the second material layer 310 is a single layer having a same composition throughout the second material layer wherein the first protrusion is immediately adjacent the second protrusion and the third protrusion, and the second protrusion and the third protrusion are immediately adjacent the fourth protrusion (Fig. 4).
Regarding claims 28-29, CN ‘224 (Figs. 3C-3E and 4) discloses a semiconductor substrate, comprising: a plurality of arrangements, each arrangements comprising: a first pyramid-shaped protrusion 302 having a first tip; a second pyramid-shaped protrusion 302 having a second tip; a third pyramid-shaped protrusion 302 having a third tip; a fourth pyramid-shaped protrusion 302 having a fourth tip, wherein the first protrusion, the second protrusion, the third protrusion, and the fourth protrusion are made of a first semiconductor material (i.e., silicon, translation, page 4, second last paragraph), wherein the first protrusion and the second protrusion 302 are arranged in a first direction, the first protrusion and the third protrusion 302 are arranged in a second direction perpendicular to the first direction, the second protrusion and the fourth protrusion 302 are arranged in the second direction, and the third protrusion and the fourth protrusion 302 are arranged in the first direction, wherein a first line extending in the first direction passes through a common edge of a first facet of the first protrusion and a first facet of the second protrusion and passes through a common edge of first facet of the third protrusion and a first facet of the fourth protrusion, and wherein a second line extending in the second direction passes through a common edge of a second facet of the first protrusion and a second facet of the third protrusion and passes through a common edge of a second facet of the second protrusion and a second facet of the fourth protrusion, and an angle formed by a sidewall of the first protrusion 302 extending between the base of the first protrusion and the tip of the first protrusion ranges from 35⁰ to 59⁰ (i.e., 54⁰; translation, page 4, last paragraph); a second material layer 310 made of a second material filling a space between a level of the first tip and the second tip, wherein the second material 310 is a second semiconductor material (i.e., BP or AlN, translation, page 5, third paragraph) different from the first semiconductor material, wherein the second material layer 310 is in direct contact with the first protrusion and the second protrusion 302.
Regarding claims 30, 34-35 and 37, CN ‘224 (Figs. 3C-3E and 4) further discloses: an angle formed by a sidewall of the second protrusion 302 extending between a base of the second protrusion and the tip of the second protrusion equals the angle formed by the sidewall of the first protrusion 302 extending between the base of the first protrusion and the tip of the first protrusion (Fig. 4); a third material layer 320 disposed on the second material layer; and no {100} plane of the first material layer 300 is exposed from the first, second, third, or fourth protrusion or between the first, second, third, or fourth protrusions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102130224A.
Regarding claim 31, CN ‘224 does not disclose a distance b1 between the first tip and the second tip and a height b2 of the first protrusion satisfy the relationship b2 = (√2/2) b1.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, there is no evidence of the criticality of having a distance b1 between the first tip and the second tip and a height b2 of the first protrusion satisfy the equation relationship as claimed.  Therefore, it would have been obvious to have a distance b1 between the first tip and the second tip and a height b2 of the first protrusion satisfy the equation relationship as claimed because such equation relationship can be achieved by adjusting the height of the first protrusion according to the requirement of the protrusions layout. It appears that these changes produce no functional differences and therefore would have been obvious.
Regarding claim 33, CN ‘224 does not disclose a distance d1 between the first tip and the fourth tip is d1= √2xb1, where b1 is a distance between the first tip and the second tip.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, there is no evidence of the criticality of having a distance d1 between the first tip and a fourth tip and a distance b1 between the first tip and the second tip satisfy the equation relationship as claimed. Therefore, it would have been obvious to have a distance d1 between the first tip and the fourth tip and a distance b1 between the first tip and the second tip satisfy the equation relationship as claimed because such equation relationship can be achieved by adjusting the distance d1 between the first tip and the fourth tip according to the requirement of the protrusions layout. It appears that these changes produce no functional differences and therefore would have been obvious.
Claims 3-7, 21-25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102130224A in view of Pawlak (US 9,558,943).
Regarding claim 3, CN ‘224 (Figs. 3C-3E and 4) further discloses the first material 300 is crystal silicon, each facet is a {111} plane of the crystal silicon (see page 4 of translation, second last paragraph), and the second material layer 310 is a stress buffer layer made of AlN (page 5 of translation, third paragraph).
CN ‘224 does not disclose the second material layer is one of germanium, silicon germanium, gallium arsenide, aluminum antimonide, indium aluminum antimonide, indium antimonide, indium arsenide, indium phosphide, and gallium nitride.
However, Pawlak (Fig. 5) teaches a semiconductor substrate comprising: a first material layer 101 including a plurality of protrusions, and a second material layer 501 being a stress buffer layer made of Ge or SiGe (column 4, lines 37-38) different from the first material, filling the space between the adjacent protrusions 201.  Accordingly, it would have been obvious to use Ge or SiGe as a material for the second material layer 310 of CN ‘224 because of their equivalence for their use in the semiconductor art as a stress buffer layer and the selection of any of these known equivalents to be used as the second material layer of CN ‘224 would be obvious matter of design choice.
	Regarding claims 4 and 7, CN ‘224 (Figs. 3C-3E and 4) further discloses: each protrusion 302 has a pyramid shape (Fig. 4); and the first material layer 300 is a (110) silicon wafer having the plurality of protrusions arranged in an array in a [110] crystallographic direction (corresponding to arrangement of protrusions 302 in X axis direction shown in Fig. 4) of the silicon wafer and in a [101] crystallographic direction (corresponding to arrangement of protrusions 302 in Y axis direction shown in Fig. 4) of the silicon wafer, and the second material 310 is one of germanium, silicon germanium, gallium arsenide, aluminum antimonide, indium aluminum antimonide, indium antimonide, indium arsenide, indium phosphide, and gallium nitride (as modified by Pawlak).
Regarding claim 5, CN ‘224 does not disclose a pitch of the plurality of protrusions in the first direction and in the second direction within a range as claimed.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, it would have been obvious to have a pitch of the plurality of protrusions 302 of CN ‘224 in the first direction and in the second direction within a wide range as claimed (i.e., 50 nm to 1000 nm) because the pitch between the protrusions can be adjusted by adjusting the total number of the protrusions which are desired for the substrate in the first direction and in the second direction. It appears that changing the pitch of the plurality of protrusions produce no functional differences and therefore would have been obvious. 
Regarding claim 6, CN ‘224 (Fig. 4) discloses an angle formed between the first direction (X direction) and a [110] crystallographic direction (corresponding to arrangement of protrusions 302 in X axis direction) of the silicon wafer, and an angle between the second direction (Y direction) and a [101] crystallographic direction (corresponding to arrangement of protrusions 302 in Y axis direction) of the silicon wafer.
CN ‘224 does not disclose the angle formed between the first direction and a [110] crystallographic direction and the angle between the second direction and a [101] crystallographic direction of the silicon wafer is within a range as claimed.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to have the angle formed between the first direction and a [110] crystallographic direction and the angle between the second direction and a [101] crystallographic direction of the silicon wafer is within a range as claimed because such angles can be adjusted by adjusting the height of the protrusions and the total number of the protrusions which are desired for the substrate in the first direction and in the second direction. It appears that these changes produce no functional differences and therefore would have been obvious.
	Regarding claims 21-22, CN ‘224 (Figs. 3C-3E and 4) discloses a semiconductor substrate, comprising: a first protrusion 302 having a first tip; a second protrusion 302 having a second tip; a third protrusion 302 having a third tip; a fourth protrusion 302 having a fourth tip, wherein the first protrusion, the second protrusion, the third protrusion, and the fourth protrusion are made of silicon (see translation, page 5, second last paragraph), wherein the first protrusion and the second protrusion 302 are arranged in a first direction, the first protrusion and the third protrusion 302 are arranged in a second direction perpendicular to the first direction, the second protrusion and the fourth protrusion 302 are arranged in the second direction, and the third protrusion and the fourth protrusion are arranged in the first direction, wherein a first line extending in the first direction passes through a common edge of a first facet of the first protrusion and a first facet of the second protrusion and passes through a common edge of first facet of the third protrusion and a first facet of the fourth protrusion, and wherein a second line extending in the second direction passes through a common edge of a second facet of the first protrusion and a second facet of the third protrusion and passes through a common edge of a second facet of the second protrusion and a second facet of the fourth protrusion, and wherein an angle formed by a sidewall of the first protrusion extending between a base of the first protrusion and the tip of the first protrusion ranges from 35⁰ to 59⁰ (i.e., 54⁰; translation, page 4, last paragraph); and a second material layer 310 made of a second material filling a space between a level of the first tip and the second tip 302; a third material layer 320 disposed over the second material layer; wherein the second material 310 is selected from AlN (page 5 of translation, third paragraph), wherein the second material layer 310 is in direct contact with the first protrusion and the second protrusion 302, wherein the first protrusion is immediately adjacent the second protrusion and the third protrusion, and the second protrusion and the third protrusion are immediately adjacent the fourth protrusion, and wherein lines connecting the first tip and the second tip, the second tip and fourth tip, the fourth tip and third tip, and the third tip and first tip form a rectangle as seen in plan view (translation, page 5, first paragraph).
CN ‘224 does not disclose the second material layer is one of germanium, silicon germanium, gallium arsenide, aluminum antimonide, indium aluminum antimonide, indium antimonide, indium arsenide, indium phosphide, and gallium nitride.
However, Pawlak (Fig. 5) teaches a semiconductor substrate comprising: a first material layer 101 including a plurality of protrusions, and a second material layer 501 being a stress buffer layer made of Ge or SiGe (column 4, lines 37-38) different from the first material, filling the space between the adjacent protrusions 201.  Accordingly, it would have been obvious to use Ge or SiGe as a material for the second material layer 310 of CN ‘224 because of their equivalence for their use in the semiconductor art as a stress buffer layer and the selection of any of these known equivalents to be used as the second material layer of CN ‘224 would be obvious matter of design choice.
Regarding claims 23, 25 and 36, CN ‘224 (Figs. 3C-3E and 4) further discloses: an angle formed by a sidewall of the second protrusion extending between a base of the second protrusion and the tip of the second protrusion equals the angle formed by the sidewall of the first protrusion extending between the base of the first protrusion and the tip of the first protrusion (Fig. 4); the first protrusion and the second protrusion 302 have a pyramid shape (Fig. 4); and no {100} plane of the first material layer 300 is exposed from the first, second, third or fourth protrusion or between the first, second, third, or fourth protrusions.
Regarding claim 24, CN ‘224 does not disclose a distance b1 between the first tip and the second tip and a height b2 of the first protrusion satisfy the relationship b2 = (√2/2) b1.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, there is no evidence of the criticality of having a distance b1 between the first tip and the second tip and a height b2 of the first protrusion satisfy the equation relationship as claimed. Therefore, it would have been obvious to have a distance b1 between the first tip and the second tip and a height b2 of the first protrusion satisfy the equation relationship as claimed because such equation relationship can be achieved by adjusting the height of the first protrusion according to the requirement of the protrusions layout. It appears that these changes would produce no functional differences and therefore would have been obvious. 
Response to Arguments
Applicant’s arguments with respect to independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817